          Case 1:15-cr-00174-LGS Document 446 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLOS JOSE ZAVALA VELASQUEZ,
                                 Movant,                          20-CV-4328 (LGS)

                     -against-                                   15-CR-0174-5 (LGS)
UNITED STATES OF AMERICA,                              ORDER TO ANSWER, 28 U.S.C. § 2255
                                 Respondent.

LORNA G. SCHOFIELD, United States District Judge:

         The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not

be summarily dismissed as being without merit, hereby ORDERS that:

         The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

         By August 11, 2020, the U.S. Attorney’s Office shall file an answer or other pleadings in

response to the motion. Movant shall have until September 15, 2020 to file a response. Absent

further order, the motion will be considered fully submitted as of that date.

         All further papers filed or submitted for filing must also include the criminal docket

number and will be docketed in both the criminal case and civil case.



SO ORDERED.

Dated:     June 11, 2020
           New York, New York

                                                              LORNA G. SCHOFIELD
                                                             United States District Judge
